JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, and the motion to appoint counsel, it is
ORDERED that the motion to appoint counsel be denied. In civil cases, appellants are not entitled to appointment of counsel when they have not demonstrated suffi*33cient likelihood of success on the merits. It is
FURTHER ORDERED AND ADJUDGED that the district court’s May 10, 2016 order be affirmed. Appellant’s complaint did not contain a short and plain statement of the grounds for the court’s jurisdiction, see Fed. R. Civ. P. 8(a), or identify an Article III case or controversy, see Lujan v. Defenders of Wildlife, 504 U.S. 555, 573-74, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992). We modify the district court’s order to reflect a dismissal without prejudice for lack of subject matter jurisdiction.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.